      Case 1:06-cv-02098-YK-AV Document 141 Filed 07/17/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

____________________________________
                                      :
DAVID CHMIEL,                         :               Hon. Yvette Kane
                                      :
          Petitioner,                 :               No. 1:06-CV-02098
                                      :
     v.                               :
                                      :               THIS IS A CAPITAL CASE
JOHN E. WETZEL, Commissioner, et al., :
                                      :
          Respondents.                :
                                      :
____________________________________


                            JOINT STATUS REPORT


      The parties, through undersigned counsel, respectfully submit the following

joint status report pursuant to this Court’s Order of February 13, 2018:

      1.     On December 5, 2017, Petitioner filed a Motion for Stay and

Abeyance of Federal Proceedings Pending Exhaustion of State Court Remedies.

Doc. No. 122.

      2.     On February 13, 2018, this Court granted Petitioner’s Motion for Stay

and Abeyance and ordered the parties to jointly report on the status of the state

court’s PCRA proceedings every sixty days. Doc. No. 127.

      3.     The parties are filing this joint status report pursuant to that order.
      Case 1:06-cv-02098-YK-AV Document 141 Filed 07/17/20 Page 2 of 2




      4.    On May 11, 2020, the Commonwealth filed its response brief in the

Pennsylvania Supreme Court.

      5.    On July 7, 2020, Petitioner filed his reply brief.

      6.    The Pennsylvania Supreme Court has notified the parties that the case

has been submitted on the briefs and will be decided without argument.



Respectfully submitted,



/s/ Jennifer A. Buck                         /s/ Tracy Ulstad
JENNIFER A. BUCK                             TRACY ULSTAD
Office of the Attorney General               Federal Community Defender for the
Criminal Law Division                        Eastern District of Pennsylvania
Appeals and Legal Service Section            Capital Habeas Corpus Unit
16th Floor-Strawberry Square                 601 Walnut Street, Suite 545W
Harrisburg, PA 17120                         Philadelphia, PA 19106
(717) 783-0158                               (215) 928-0520
jbuck@attorneygeneral.gov                    tracy_ulstad@fd.org


Counsel for Respondents                      Counsel for Petitioner



DATE: July 17, 2020




                                         2
